Exhibit 10.3

CUSTODIAN AGREEMENT

This Agreement, dated as of October 25, 2012, is by and between NUVEEN
LONG/SHORT COMMODITY TOTAL RETURN FUND, a Delaware statutory trust (the
“Trust”), and STATE STREET BANK and TRUST COMPANY, a Massachusetts trust company
(the “Custodian”).

WHEREAS, the Trust has selected and desires to retain the Custodian to act as
custodian of Trust assets, and the Custodian is willing to provide such services
to the Trust upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereto agree as follows:

 

Section 1. Employment of Custodian and Property to be Held by It

The Trust hereby employs the Custodian as the custodian of its assets, including
securities which the Trust desires to be held in places within the United States
(“domestic securities”) and securities it desires to be held outside the United
States (“foreign securities”). The Custodian shall not be responsible for any
property of the Trust which is not received by it or which is delivered out in
accordance with Proper Instructions (as such term is defined in Section 6
hereof) including, without limitation, Trust property (i) held by brokers,
private bankers or other entities on behalf of the Trust, (ii) held by Special
Sub-Custodians (as such term is defined in Section 4 hereof), (iii) held by
entities which have advanced monies to or on behalf of the Trust and which have
received Trust property as security for such advance(s), or (iv) delivered or
otherwise removed from the custody of the Custodian pursuant to Special
Instructions (as such term is defined in Section 6 hereof). With respect to
uncertificated shares of or other interests (“Underlying Shares”) in collective
investment vehicles including, inter alia, registered investment companies
(“Underlying Funds”), the holding of confirmation statements which identify such
Underlying Shares as being recorded in the Custodian’s name (or in the name of a
nominee of the Custodian) for the benefit of the Trust, shall be deemed custody
for purposes of this Agreement.

Upon receipt of Proper Instructions, the Custodian shall from time to time
employ one or more sub-custodians located in the United States, provided that
the Custodian shall have no more or less responsibility or liability to the
Trust on account of any actions or omissions of any sub-custodian so employed
than any such sub-custodian has to the Custodian. The Custodian may employ as
sub-custodians for the Trust’s securities and other assets the foreign banking
institutions and foreign securities depositories designated in Schedule A hereto
(as amended by the Custodian from time to time by its delivery to the Trust of
an updated Schedule A).



--------------------------------------------------------------------------------

Section 2. Duties of the Custodian with Respect to Property of the Trust to be
Held in the United States

 

2.1 Holding Securities. The Custodian shall hold and segregate for the account
of the Trust all non-cash property, to be held by it in the United States,
including all domestic securities owned by the Trust, other than (a) securities
which are maintained pursuant to Section 2.8 in a clearing agency which acts as
a securities depository or in a book-entry system authorized by the U.S.
Department of the Treasury and certain federal agencies (each, a “U.S.
Securities System”) and (b) Underlying Shares owned by the Trust which are
maintained pursuant to Section 2.10 hereof in an account with State Street Bank
and Trust Company or such other entity which may from time to time act as a
transfer agent, registrar, corporate secretary, general partner or other
relevant third party for the Underlying Funds and with respect to which the
Custodian is provided with Proper Instructions (the “Underlying Transfer
Agent”).

 

2.2 Delivery of Securities. The Custodian shall release and deliver domestic
securities owned by the Trust held by the Custodian, in a U.S. Securities System
account of the Custodian or in an account at the Underlying Transfer Agent, only
upon receipt of Proper Instructions, which may be continuing instructions when
deemed appropriate by the parties, and only in the following cases:

 

  1) Upon sale of such securities for the account of the Trust and receipt of
payment therefor;

 

  2) Upon the receipt of payment in connection with any repurchase agreement
related to such securities entered into by the Trust;

 

  3) In the case of a sale effected through a U.S. Securities System, in
accordance with the provisions of Section 2.8 hereof;

 

  4) To the depository agent in connection with tender or other similar offers
for portfolio securities of the Trust;

 

  5) To the issuer thereof or its agent when such securities are called,
redeemed, retired or otherwise become payable; provided that, in any such case,
the cash or other consideration is to be delivered to the Custodian;

 

  6) To the issuer thereof, or its agent, for transfer into the name of the
Trust or into the name of any nominee or nominees of the Custodian or into the
name or nominee name of any agent appointed pursuant to Section 2.7 or into the
name or nominee name of any sub-custodian appointed pursuant to Section 1; or
for exchange for a different number of bonds, certificates or other evidence
representing the same aggregate face amount or number of units; provided, that,
in any such case, the new securities are to be delivered to the Custodian;

 

  7) Upon the sale of such securities for the account of the Trust, to the
broker or its clearing agent, against a receipt, for examination in accordance
with “street delivery” custom; provided that in any such case, the Custodian
shall have no responsibility or liability for any loss arising from the delivery
of such securities prior to receiving payment for such securities except as may
arise from the Custodian’s own gross negligence or willful misconduct;

 

-2-



--------------------------------------------------------------------------------

  8) For exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such securities, or pursuant to provisions for conversion contained in such
securities, or pursuant to any deposit agreement; provided that, in any such
case, the new securities and cash, if any, are to be delivered to the Custodian;

 

  9) In the case of warrants, rights or similar securities, the surrender
thereof in the exercise of such warrants, rights or similar securities or the
surrender of interim receipts or temporary securities for definitive securities;
provided that, in any such case, the new securities and cash, if any, are to be
delivered to the Custodian;

 

  10) For delivery in connection with any loans of securities made by the Trust,
(a) against receipt of collateral as agreed upon from time to time by the Trust,
except that in connection with any loans for which collateral is to be credited
to the Custodian’s account in the book-entry system authorized by the U.S.
Department of the Treasury, the Custodian will not be held liable or responsible
for the delivery of securities owned by the Trust prior to the receipt of such
collateral or (b) to the lending agent, or the lending agent’s custodian, in
accordance with Proper Instructions (which may not provide for the receipt by
the Custodian of collateral therefor) agreed upon from time to time by the
Custodian and the Trust;

 

  11) For delivery as security in connection with any borrowing by the Trust
requiring a pledge of assets by the Trust;

 

  12) For delivery in accordance with the provisions of any agreement among the
Trust, the Custodian and a broker-dealer which is a member of The Financial
Regulatory Authority (“FINRA”), relating to compliance with the rules of The
Options Clearing Corporation and of any registered national securities exchange,
or of any similar organization or organizations, regarding escrow or other
arrangements in connection with transactions by the Trust;

 

  13) For delivery in accordance with the provisions of any agreement among the
Trust, the Custodian, and a Futures Commission Merchant registered under the
Commodity Exchange Act, relating to compliance with the rules of the Commodity
Futures Trading Commission (“CFTC”) and/or any contract market, or any similar
organization or organizations, regarding account deposits in connection with
transactions by the Trust;

 

-3-



--------------------------------------------------------------------------------

  14) Upon the sale or other delivery of such investments (including, without
limitation, to one or more (a) Special Sub-Custodians or (b) additional
custodians appointed by the Trust, and communicated to the Custodian from time
to time via a writing duly executed by an authorized officer of Nuveen
Commodities Asset Management, LLC, acting as the manager of the Trust (the
“Manager”), for the purpose of engaging in repurchase agreement transaction(s),
each a “Repo Custodian”), and prior to receipt of payment therefor, if any, as
set forth in written Proper Instructions (such delivery in advance of payment,
along with payment in advance of delivery made in accordance with
Section 2.6(7), as applicable, shall each be referred to herein as a “Free
Trade”), provided that such Proper Instructions shall set forth (a) the
securities of the Trust to be delivered and (b) the person(s) to whom delivery
of such securities shall be made;

 

  15) Upon receipt of instructions from the transfer agent or registrar of the
Trust, if any (“Transfer Agent”), or from the Trust, if there is no such
Transfer Agent, for delivery to such Transfer Agent or to holders of Shares in
connection with distributions in kind, in satisfaction of requests by holders of
Shares for withdrawal of their Shares;

 

  16) In the case of a sale processed through the Underlying Transfer Agent of
Underlying Shares, in accordance with Section 2.10 hereof;

 

  17) For delivery as initial or variation margin in connection with futures or
options on futures contracts entered into by the Trust; and

 

  18) For any other purpose, but only upon receipt of Proper Instructions
specifying (a) the securities to be delivered and (b) the person(s) to whom
delivery of such securities shall be made.

 

2.3 Registration of Securities. Domestic securities held by the Custodian (other
than bearer securities) shall be registered in the name of the Trust or in the
name of any nominee of the Trust or of any nominee of the Custodian which
nominee shall be assigned exclusively to the Trust, unless the Trust has
authorized in writing the appointment of a nominee to be used in common with
other investment companies or funds having the same investment adviser as the
Trust, or in the name or nominee name of any agent appointed pursuant to
Section 2.7 or in the name or nominee name of any sub-custodian appointed
pursuant to Section 1. All securities accepted by the Custodian on behalf of the
Trust under the terms of this Agreement shall be in “street name” or other good
delivery form. If, however, the Trust directs the Custodian to maintain
securities in “street name”, the Custodian shall utilize its best efforts only
to timely collect income due the Trust on such securities and to notify the
Trust on a best efforts basis only of relevant corporate actions including,
without limitation, pendency of calls, maturities, tender or exchange offers.

 

-4-



--------------------------------------------------------------------------------

2.4 Bank Accounts. The Custodian shall open and maintain a separate bank account
or accounts in the United States in the name of the Trust, subject only to draft
or order by the Custodian acting pursuant to the terms of this Agreement, and
shall hold in such account or accounts, subject to the provisions hereof, all
cash received by it from or for the account of the Trust. Funds held by the
Custodian for the Trust may be deposited by it to its credit as Custodian in the
banking department of the Custodian or in such other banks or trust companies as
it may in its discretion deem necessary or desirable. Such funds shall be
deposited by the Custodian in its capacity as Custodian and shall be
withdrawable by the Custodian only in that capacity.

 

2.5 Collection of Income. Except with respect to Trust property released and
delivered pursuant to Section 2.2(14) or purchased pursuant to Section 2.6(7),
and subject to the provisions of Section 2.3, the Custodian shall collect on a
timely basis all income and other payments with respect to registered domestic
securities held hereunder to which the Trust shall be entitled either by law or
pursuant to custom in the securities business, and shall collect on a timely
basis all income and other payments with respect to bearer domestic securities
if, on the date of payment by the issuer, such securities are held by the
Custodian or its agent thereof and shall credit such income, as collected, to
the Trust’s custodian account. Without limiting the generality of the foregoing,
the Custodian shall detach and present for payment all coupons and other income
items requiring presentation as and when they become due and shall collect
interest when due on securities held hereunder. Income due the Trust on domestic
securities loaned pursuant to the provisions of Section 2.2(10) shall be the
responsibility of the Trust. The Custodian will have no duty or responsibility
in connection therewith, other than to provide the Trust with such information
or data as may be necessary to assist the Trust in arranging for the timely
delivery to the Custodian of the income to which the Trust is properly entitled.

 

2.6 Payment of Trust Monies. Upon receipt of Proper Instructions, which may be
continuing instructions when deemed appropriate by the parties, the Custodian
shall pay out monies of the Trust in the following cases only:

 

  1)

Upon the purchase of domestic securities, options, futures contracts, forwards
contracts or options on futures contracts for the account of the Trust but only
(a) against the delivery of such securities, or evidence of title to such
options, futures contracts, forwards contracts or options on futures contracts,
to the Custodian (or any bank, banking firm or trust company doing business in
the United States or abroad as a custodian and has been designated by the
Custodian as its agent for this purpose) registered in the name of the Trust or
in the name of a nominee of the Custodian referred to in Section 2.3 hereof or
in proper form for transfer; (b) in the case of a purchase effected through a
U.S. Securities System, in accordance with the conditions set forth in
Section 2.8 hereof; (c) in the case of a purchase of Underlying Shares, in
accordance with the conditions set forth in Section 2.10 hereof; or (d) in the
case of repurchase agreements entered into between the Trust and the Custodian,
or

 

-5-



--------------------------------------------------------------------------------

  another bank, or a broker-dealer which is a member of FINRA, (i) against
delivery of the securities either in certificated form or through an entry
crediting the Custodian’s account at the Federal Reserve Bank with such
securities or (ii) against delivery of the receipt evidencing purchase by the
Trust of securities owned by the Custodian along with written evidence of the
agreement by the Custodian to repurchase such securities from the Trust; or
(e) for transfer to a time deposit account of the Trust in any bank, whether
domestic or foreign or any savings and loan; such transfer may be effected prior
to receipt of a confirmation from a broker and/or the applicable bank or savings
and loan pursuant to Proper Instructions from the Trust as defined in Section 6
herein;

 

  2) In connection with conversion, exchange or surrender of securities owned by
the Trust as set forth in Section 2.2 hereof;

 

  3) For the payments in connection with withdrawal from the Trust by holders of
Shares as set forth in Section 5 hereof;

 

  4) For the payment of any expense or liability incurred by the Trust,
including but not limited to the following payments for the account of the
Trust: interest, taxes, management, accounting, Transfer Agent and legal fees,
and operating expenses of the Trust whether or not such expenses are to be in
whole or part capitalized or treated as deferred expenses;

 

  5) For the payment of any distributions by the Trust;

 

  6) For payment of the amount of dividends received in respect of securities
sold short;

 

  7) Upon the purchase of domestic investments including, without limitation,
repurchase agreement transactions involving delivery of Trust monies to Repo
Custodian(s), and prior to receipt of such investments, if any, as set forth in
written Proper Instructions (such payment in advance of delivery, along with
delivery in advance of payment made in accordance with Section 2.2(14), as
applicable, shall each be referred to herein as a “Free Trade”), provided that
such Proper Instructions shall also set forth (a) the amount of such payment and
(b) the person(s) to whom such payment is made;

 

  8) For delivery as initial or variation margin in connection with futures or
options on futures contracts entered into by the Trust;

 

  9) For delivery in accordance with the provisions of any agreement among the
Trust, the Custodian and a broker-dealer which is a member of FINRA, relating to
compliance with the margin regulations of the Board of Governors of the Federal
Reserve System, the rules of The Options Clearing Corporation and of any
registered national securities exchange, or of any similar organization or
organizations, regarding escrow, margin, or other arrangements in connection
with transactions by the Trust; and

 

-6-



--------------------------------------------------------------------------------

  10) For any other purpose, but only upon receipt of Proper Instructions
specifying (a) the amount of such payment and (b) the person(s) to whom such
payment is to be made.

 

2.7 Appointment of Agents. The Custodian may at any time or times in its
discretion appoint (and may at any time remove) any other bank or trust company
to act as a custodian, as its agent to carry out such of the provisions of this
Section 2 as the Custodian may from time to time direct; provided, however, that
the appointment of any agent shall not relieve the Custodian of its
responsibilities or liabilities hereunder; and provided further, that, in the
case of an agent maintaining records listed on Schedule A of the Commodity
Futures Trading Commission acknowledgment attached as Exhibit A hereto, the
Custodian shall only appoint such agent once an acknowledgment substantially in
the form of Exhibit A executed by the agent has been filed by the Trust with the
Commodity Futures Trading Commission. The Underlying Transfer Agent shall not be
deemed an agent or sub-custodian of the Custodian for purposes of this
Section 2.7 or any other provision of this Agreement.

 

2.8 Deposit of Trust Assets in U.S. Securities Systems. The Custodian may
deposit and/or maintain domestic securities owned by the Trust in a U.S.
Securities System in accordance with applicable Federal Reserve Board and
Securities and Exchange Commission rules and regulations, if any, and to the
extent applicable hereto.

 

2.9 Segregated Account. The Custodian shall upon receipt of Proper Instructions
establish and maintain a segregated account or accounts for and on behalf of the
Trust, into which account or accounts may be transferred cash and/or securities,
including securities maintained in an account by the Custodian pursuant to
Section 2.8 hereof, (a) in accordance with the provisions of any agreement among
the Trust, the Custodian and a broker-dealer which is a member of FINRA (or any
Futures Commission Merchant registered under the Commodity Exchange Act),
relating to compliance with the rules of The Options Clearing Corporation and of
any registered national securities exchange (or the CFTC or any registered
contract market), or of any similar organization or organizations, regarding
escrow or other arrangements in connection with transactions by the Trust,
(b) for purposes of segregating cash or government securities in connection with
options purchased, sold or written by the Trust or commodity futures contracts
or options thereon purchased or sold by the Trust, and (c) for any other purpose
in accordance with Proper Instructions.

 

2.10 Deposit of Underlying Shares with the Underlying Transfer Agent. Underlying
Shares beneficially owned by the Trust shall be deposited and/or maintained in
an account or accounts maintained with an Underlying Transfer Agent and the
Custodian’s only responsibilities with respect thereto shall be limited to the
following:

 

-7-



--------------------------------------------------------------------------------

  1) Upon receipt of a confirmation or statement from an Underlying Transfer
Agent that such Underlying Transfer Agent is holding or maintaining Underlying
Shares in the name of the Custodian (or a nominee of the Custodian) for the
benefit of the Trust, the Custodian shall identify by book-entry that such
Underlying Shares are being held by it as custodian for the benefit of the
Trust.

 

  2) In respect of the purchase of Underlying Shares for the account of the
Trust, upon receipt of Proper Instructions, the Custodian shall pay out monies
of the Trust as so directed, and record such payment from the account of the
Trust on the Custodian’s books and records.

 

  3) In respect of the sale or redemption of Underlying Shares for the account
of the Trust, upon receipt of Proper Instructions, the Custodian shall transfer
such Underlying Shares as so directed, record such transfer from the account of
the Trust on the Custodian’s books and records and, upon the Custodian’s receipt
of the proceeds therefor, record such payment for the account of the Trust on
the Custodian’s books and records.

The Custodian shall not be liable to the Trust for any loss or damage to the
Trust resulting from the maintenance of Underlying Shares with Underlying
Transfer Agent except for losses resulting directly from the fraud, gross
negligence or willful misconduct of the Custodian or any of its agents or of any
of its or their employees.

 

2.11 Ownership Certificates for Tax Purposes. The Custodian shall execute
ownership and other certificates and affidavits for all federal and state tax
purposes in connection with receipt of income or other payments with respect to
domestic securities of the Trust held by it and in connection with transfers of
such securities.

 

2.12 Proxies. Except with respect to property released and delivered pursuant to
Section 2.2(14), or purchased pursuant to Section 2.6(7), the Custodian shall,
with respect to the domestic securities held hereunder, cause to be promptly
executed by the registered holder of such securities, if the securities are
registered otherwise than in the name of the Trust or a nominee of the Trust,
all proxies, without indication of the manner in which such proxies are to be
voted, and shall promptly deliver to the Trust such proxies, all proxy
soliciting materials and all notices relating to such securities.

 

2.13

Communications Relating to Trust Securities. Except with respect to property
released and delivered pursuant to Section 2.2(14), or purchased pursuant to
Section 2.6(7), and subject to the provisions of Section 2.3, the Custodian
shall transmit promptly to the Trust all written information (including, without
limitation, pendency of calls and maturities of domestic securities and
expirations of rights in connection therewith and notices of exercise of call
and put options written by the Trust and the maturity of futures contracts
purchased or sold by the Trust) received by the

 

-8-



--------------------------------------------------------------------------------

  Custodian from issuers of the domestic securities being held for the Trust.
With respect to tender or exchange offers, the Custodian shall transmit promptly
to the Trust all written information received by the Custodian from issuers of
the securities whose tender or exchange is sought and from the party (or its
agents) making the tender or exchange offer. The Custodian shall not be liable
for any untimely exercise of any tender, exchange or other right or power in
connection with domestic securities or other property of the Trust at any time
held by it unless (i) the Custodian is in actual possession of such domestic
securities or property and (ii) the Custodian receives Proper Instructions with
regard to the exercise of any such right or power, and both (i) and (ii) occur
at least three business days prior to the date on which the Custodian is to take
action to exercise such right or power. The Custodian shall also transmit
promptly to the Trust all written information received by the Custodian
regarding any class action or other litigation in connection with securities or
other assets issued in the United States and then held, or previously held,
during the term of this Agreement by the Custodian for the account of the Trust,
including, but not limited to, opt-out notices and proof-of-claim forms. For
avoidance of doubt, upon and after the effective date of any termination of this
Agreement, the Custodian shall have no responsibility to so transmit any
information under this Section 2.13.

 

2.14 Reports to Trust by Independent Public Accountants. The Custodian shall
provide the Trust, at such times as the Trust may reasonably require, with
reports by independent public accountants on the accounting system, internal
accounting control and procedures for safeguarding securities, futures contracts
and options on futures contracts, including domestic securities deposited and/or
maintained in a U.S. Securities System, relating to the services provided by the
Custodian under this Agreement; such reports shall be of sufficient scope and in
sufficient detail, as may reasonably be required by the Trust to provide
reasonable assurance that any material inadequacies would be disclosed by such
examination, and, if there are no such inadequacies, the reports shall so state.

 

Section 3. Duties of the Custodian with Respect to Property of the Trust to be
Held Outside of the United States

 

3.1 Appointment of Foreign Sub-Custodians. The Trust hereby authorizes and
instructs the Custodian to employ as sub-custodians for the Trust’s securities
and other assets maintained outside the United States the foreign banking
institutions and foreign securities depositories designated on Schedule A hereto
(“foreign sub-custodians”).

 

3.2 Foreign Securities Systems. Except as may otherwise be agreed upon in
writing by the Custodian and the Trust, assets of the Trust shall be maintained
in a clearing agency which acts as a securities depository or in a book-entry
system for the central handling of securities located outside the United States
(each, a “Foreign Securities System”) only through arrangements implemented by
the foreign banking institutions serving as sub-custodians pursuant to the terms
hereof (Foreign Securities Systems and U.S. Securities Systems are collectively
referred to herein as the “Securities Systems”). Where possible, such
arrangements shall include entry into agreements containing the provisions set
forth in Section 3.4 hereof.

 

-9-



--------------------------------------------------------------------------------

3.3 Holding Securities. The Custodian may hold foreign securities and other
non-cash property for all of its customers, including the Trust, with a foreign
sub-custodian in a single account that is identified as belonging to the
Custodian for the benefit of its customers; provided, however, that (a) the
records of the Custodian with respect to foreign securities and other non-cash
property of the Trust which are maintained in such account shall identify by
book-entry those foreign securities and other non-cash property belonging to the
Trust and (b) the Custodian shall require that foreign securities and other
non-cash property so held by the foreign sub-custodian be held separately from
any assets of the foreign sub-custodian or of others.

 

3.4 Agreements with Foreign Banking Institutions. The Custodian shall use
commercially reasonable efforts to require that each agreement with a foreign
banking institution employed as a foreign sub-custodian shall provide that:
(a) the Trust’s assets will not be subject to any right, charge, security
interest, lien or claim of any kind in favor of the foreign banking institution
or its creditors or agent, except a claim of payment for their safe custody or
administration or, in the case of cash deposits, liens or rights in favor of
creditors of the foreign banking institution arising under bankruptcy,
insolvency or similar laws; (b) beneficial ownership of the Trust’s assets will
be freely transferable without the payment of money or value other than for
custody or administration; (c) adequate records will be maintained identifying
the assets as belonging to the Trust; (d) officers of or auditors employed by,
or other representatives of the Manager or the Trust, including to the extent
permitted under applicable law the independent public accountants for the Trust,
will be given access to the books and records of the foreign banking institution
relating to its actions under its agreement with the Custodian; and (e) assets
of the Trust held by the foreign sub-custodian will be subject only to the
instructions of the Custodian or its agents.

 

3.5 Access of Independent Accountants of the Trust. Upon request of the Trust,
the Custodian will use commercially reasonable efforts to arrange for the
independent accountants of the Trust to be afforded access to the books and
records of any foreign banking institution employed as a foreign sub-custodian
insofar as such books and records relate to the performance of such foreign
banking institution under its agreement with the Custodian.

 

3.6 Reports by Custodian. The Custodian will supply to the Trust from time to
time, as mutually agreed upon, statements in respect of the securities and other
assets of the Trust held by foreign sub-custodians, including but not limited to
an identification of entities having possession of the Trust’s foreign
securities and other assets and advices or notifications of any transfers of
securities to or from each custodial account maintained by a foreign banking
institution for the Custodian on behalf of the Trust indicating, as to foreign
securities acquired for the Trust, the identity of the entity having physical
possession of such securities.

 

-10-



--------------------------------------------------------------------------------

3.7 Transactions in Foreign Custody Account.

(a) Except as otherwise provided in paragraph (b) of this Section 3.7, the
provision of Sections 2.2 and 2.6 of this Agreement shall apply, mutatis
mutandis to the foreign securities of the Trust held outside the United States
by foreign sub-custodians.

(b) Notwithstanding any provision of this Agreement to the contrary, settlement
and payment for foreign securities received for the account of the Trust and
delivery of foreign securities maintained for the account of the Trust may be
effected in accordance with the customary established securities trading or
securities processing practices and procedures in the jurisdiction or market in
which the transaction occurs, including, without limitation, delivering foreign
securities to the purchaser thereof or to a dealer therefor (or an agent for
such purchaser or dealer) against a receipt with the expectation of receiving
later payment for such securities from such purchaser or dealer.

(c) The foreign securities maintained in the custody of a foreign sub-custodian
(other than bearer securities) shall be registered in the name of the Trust or
in the name of the Custodian or in the name of any foreign sub-custodian or in
the name of any nominee of the foregoing, and the Trust agrees to hold any such
nominee harmless from any liability as a holder of record of such foreign
securities. The Custodian or a foreign sub-custodian shall not be obligated to
accept securities on behalf of the Trust under the terms of this Agreement
unless the form of such securities and the manner in which they are delivered
are in accordance with reasonable market practice.

 

3.8 Liability for Foreign Sub-Custodians. The Custodian shall be liable for the
acts or omissions of a foreign sub-custodian to the same extent as set forth
with respect to sub-custodians generally in this Agreement and, regardless of
whether assets are maintained in the custody or banking department of a foreign
sub-custodian or a Foreign Securities System, the Custodian shall not be liable
for any loss, damage, cost, expense, liability or claim resulting from
nationalization, expropriation, currency restrictions, or acts of war or
terrorism, or any other loss where the foreign sub-custodian has otherwise acted
with reasonable care, or any loss, damage, cost, expense, liability or claim
resulting from the bankruptcy, insolvency or receivership of any Foreign
Sub-Custodian.

 

3.9 Bank Accounts. The Custodian shall identify on its books as belonging to the
Trust cash (including cash denominated in foreign currencies) deposited with the
Custodian. Where the Custodian is unable to maintain, or market practice does
not facilitate the maintenance of, cash on the books of the Custodian, a bank
account or bank accounts shall be opened and maintained outside the United
States on behalf of the Trust with a foreign sub-custodian. All accounts
referred to in this Section shall be subject only to draft or order by the
Custodian (or, if applicable, such foreign sub-custodian) acting pursuant to the
terms of this Agreement to hold cash received by or from or for the account of
the Trust. Cash maintained on the books of the Custodian (including its
branches, subsidiaries and affiliates), regardless of currency denomination, is
maintained in bank accounts established under, and subject to the laws of, The
Commonwealth of Massachusetts.

 

-11-



--------------------------------------------------------------------------------

3.10 Collection of Income. The Custodian shall use reasonable commercial efforts
to collect all income and other payments with respect to the foreign securities
held hereunder to which the Trust shall be entitled and shall credit such
income, as collected, to the Trust. In the event that extraordinary measures are
required to collect such income, the Trust and the Custodian shall consult as to
such measures and as to the compensation and expenses of the Custodian relating
to such measures.

 

3.11 Shareholder Rights. With respect to the foreign securities held pursuant to
this Section 3, the Custodian will use reasonable commercial efforts to
facilitate the exercise of voting and other shareholder rights, subject always
to the laws, regulations and practical constraints that may exist in the country
where such securities are issued. The Trust acknowledges that local conditions,
including lack of regulation, onerous procedural obligations, lack of notice and
other factors may have the effect of severely limiting the ability of the Trust
to exercise shareholder rights.

 

3.12 Communications Relating to Foreign Securities. The Custodian shall transmit
promptly to the Trust written information with respect to materials received by
the Custodian via the foreign sub-custodians from issuers of the foreign
securities being held for the account of the Trust (including, without
limitation, pendency of calls and maturities of foreign securities and
expirations of rights in connection therewith). With respect to tender or
exchange offers, the Custodian shall transmit promptly to the Trust written
information with respect to materials so received by the Custodian from issuers
of the foreign securities whose tender or exchange is sought or from the party
(or its agents) making the tender or exchange offer. The Custodian shall not be
liable for any untimely exercise of any tender, exchange or other right or power
in connection with foreign securities or other property of the Trust at any time
held by it unless (i) the Custodian or the respective foreign sub-custodian is
in actual possession of such foreign securities or property and (ii) the
Custodian receives Proper Instructions with regard to the exercise of any such
right or power, and both (i) and (ii) occur at least three business days prior
to the date on which the Custodian is to take action to exercise such right or
power. The Custodian shall also transmit promptly to the Trust all written
information received by the Custodian via the foreign sub-custodians from
issuers of the foreign securities being held for the account of the Trust
regarding any class action or other litigation in connection with foreign
securities or other assets issued outside the United States and then held, or
previously held, during the term of this Agreement by the Custodian for the
account of the Trust, including, but not limited to, opt-out notices and
proof-of-claim forms. For avoidance of doubt, upon and after the effective date
of any termination of this Agreement, the Custodian shall have no responsibility
to so transmit any information under this Section 3.12

 

-12-



--------------------------------------------------------------------------------

Section 4. Special Sub-Custodians

Upon receipt of Special Instructions (as such term is defined in Section 6
hereof), the Custodian shall, on behalf of the Trust, appoint one or more banks,
trust companies or other entities designated in such Special Instructions to act
as a sub-custodian for purposes of effecting such transaction as may be
designated by the Trust in Special Instructions. Each such designated
sub-custodian is referred to herein as a “Special Sub-Custodian.” Each such duly
appointed Special Sub-Custodian shall be listed on Schedule B hereto, as it may
be amended from time to time by the Trust, with the acknowledgment of the
Custodian. In connection with the appointment of any Special Sub-Custodian, and
in accordance with Special Instructions, the Custodian shall enter into a
sub-custodian agreement with the Trust and the Special Sub-Custodian in form and
substance approved by the Trust.

 

Section 5. Payments for Withdrawals and Sales of Shares

If and as may be applicable, the Custodian shall receive from the distributor or
placing agent for shares of capital stock of the Trust (“Shares”) or from the
Transfer Agent and deposit into the Trust’s such payments as are received for
Shares thereof issued or sold from time to time by the Trust. The Custodian will
provide timely notification to the Trust and the Transfer Agent of any receipt
by it of payments for Shares of the Trust.

If and as may be applicable, from such funds as may be available for the
purpose, the Custodian shall, upon receipt of instructions from the Transfer
Agent, make funds available for payment to holders of Shares who have delivered
to the Transfer Agent a request for redemption or repurchase of their Shares. In
connection with the redemption or repurchase of Shares, the Custodian is
authorized upon receipt of instructions from the Transfer Agent to wire funds to
or through a commercial bank designated by the redeeming shareholders. In
connection with the redemption or repurchase of Shares, the Custodian shall
honor checks drawn on the Custodian by a holder of Shares, which checks have
been furnished by the Trust to the holder of Shares, when presented to the
Custodian in accordance with such procedures and controls as are mutually agreed
upon from time to time between the Trust and the Custodian.

 

Section 6. Proper Instructions and Special Instructions

“Proper Instructions,” as such term is used throughout this Agreement, means a
writing signed or initialed by one or more person or persons as the Trust shall
have from time to time authorized. Each such writing shall set forth the
specific transaction or type of transaction involved. Oral instructions will be
considered Proper Instructions if the Custodian reasonably believes them to have
been given by a person authorized to give such instructions with respect to the
transaction involved; the Trust shall cause all oral instructions to be
confirmed in writing. Proper Instructions may include communications effected
directly between electro-mechanical or electronic devices

 

-13-



--------------------------------------------------------------------------------

provided that the Trust and the Custodian agree to security procedures
including, but not limited to, the security procedures selected by the Trust via
the form of Funds Transfer Addendum attached hereto, the terms of which are
hereby agreed to. For purposes of this Section, Proper Instructions shall
include instructions received by the Custodian pursuant to any three-party
agreement which requires a segregated asset account in accordance with
Section 2.9.

“Special Instructions,” as such term is used throughout this Agreement, means
Proper Instructions countersigned or confirmed in writing by the Chief Financial
Officer of the Manager acting on behalf of the Trust or any other person
designated in writing by the Trust, which countersignature or confirmation shall
be (a) included on the same instrument containing the Proper Instructions or on
a separate instrument clearly relating thereto and (b) delivered by hand, by
facsimile transmission, or in such other manner as the Trust and the Custodian
agree in writing.

Concurrently with the execution of this Agreement, and from time to time
thereafter, as appropriate, the Trust shall deliver to the Custodian, duly
certified by a duly authorized officer of the Manager acting on behalf of the
Trust, a certificate setting forth: (i) the names, titles, signatures and scope
of authority of all persons authorized to give Proper Instructions or any other
notice, request, direction, instruction, certificate or instrument on behalf of
the Trust and (ii) the names, titles and signatures of those persons authorized
to give Special Instructions. Such certificate may be accepted and relied upon
by the Custodian as conclusive evidence of the facts set forth therein and shall
be considered to be in full force and effect until receipt by the Custodian of a
similar certificate to the contrary.

 

Section 7. Evidence of Authority

The Custodian shall be protected in acting upon any instructions, notice,
request, consent, certificate or other instrument or paper believed by it to be
genuine and to have been properly executed by or on behalf of the Trust. The
Custodian may receive and accept a copy of a resolution of the Board, certified
by the Secretary or an Assistant Secretary of the Manager on behalf of the
Trust, as conclusive evidence (a) of the authority of any person to act in
accordance with such resolution or (b) of any determination or of any action by
the Board as described in such resolution, and such resolution may be considered
as in full force and effect until receipt by the Custodian of written notice to
the contrary.

 

Section 8. Actions Permitted without Express Authority

The Custodian may in its discretion, without express authority from the Trust:

 

  1) make payments to itself or others for minor expenses of handling securities
or other similar items relating to its duties under this Agreement, provided
that all such payments shall be accounted for to the Trust;

 

-14-



--------------------------------------------------------------------------------

  2) surrender securities in temporary form for securities in definitive form;

 

  3) endorse for collection, in the name of the Trust, checks, drafts and other
negotiable instruments; and

 

  4) in general, attend to all non-discretionary details in connection with the
sale, exchange, substitution, purchase, transfer and other dealings with the
securities and property of the Trust except as otherwise directed by the Trust.

 

Section 9. Duties of Custodian with Respect to the Books of Account and
Calculation of Net Asset Value and Net Income

The Custodian shall cooperate with and supply necessary information to the
entity or entities appointed by the Trust to keep the books of account of the
Trust and/or compute the net asset value per Share of the outstanding Shares or,
if directed in writing to do so by the Trust, shall itself keep such books of
account and/or compute such net asset value per Share, but only on a “book
basis,” and the Custodian shall have no responsibility for determining any tax
accounting for the Trust with respect to the Trust or with respect to any
holder’s interest in the Trust. If so directed, the Custodian shall also
calculate the net income of the Trust as may be agreed upon by the Custodian and
the Trust but likewise, only on a book basis, and shall advise the Trust of the
total amounts of such net income. The Trust acknowledges and agrees that, with
respect to investments maintained with the Underlying Transfer Agent, the
Underlying Transfer Agent is the sole source of information on the number of
shares or interests held by it on behalf of a Trust and that the Custodian has
the right to rely on holdings information furnished by the Underlying Transfer
Agent to the Custodian in performing its duties under this Agreement, including
without limitation, the duties set forth in this Section 9 and in Section 10
hereof; provided, however, that the Custodian shall be obligated to reconcile
information as to purchases and sales of Underlying Shares contained in trade
instructions and confirmations received by the Custodian and to report promptly
any discrepancies to the Underlying Transfer Agent. The calculations of the net
asset value per Share and the income of the Trust shall be made at such time or
times as may be agreed upon by the Custodian and the Trust. The Trust
acknowledges that, in keeping the books of account of the Trust and/or making
the calculations described herein with respect to Trust property released and
delivered pursuant to Section 2.2(14), or purchased pursuant to Section 2.6(7)
hereof, the Custodian is authorized and instructed to rely upon information
provided to it by the Trust, the Trust’s counterparty(ies), or the agents of
either of them.

 

Section 10. Records

The Custodian shall create and maintain all records relating to its activities
and obligations under this Agreement in such manner as may be agreed to from
time to time by the Trust and the Custodian and shall at all times during the
regular business

 

-15-



--------------------------------------------------------------------------------

hours of the Custodian be open for inspection by duly authorized officers,
employees or agents of the Manager or the Trust. The Custodian shall, at the
Trust’s request, supply the Trust with a tabulation of securities owned by the
Trust and held by the Custodian and shall, when requested to do so by the Trust
and for such compensation as shall be agreed upon between the Trust and the
Custodian, include certificate numbers in such tabulations. The Trust
acknowledges that, in creating and maintaining the records as set forth herein
with respect to Trust property released and delivered pursuant to
Section 2.2(14), or purchased pursuant to Section 2.6(7) hereof, the Custodian
is authorized and instructed to rely upon information provided to it by the
Trust, the Trust’s counterparty(ies), or the agents of either of them.

 

Section 11. Opinion of Trust’s Independent Accountant

The Custodian shall cooperate reasonably with the Trust’s independent
accountants.

 

Section 12. Compensation of Custodian

The Custodian shall be entitled to reasonable compensation for its services and
expenses as Custodian, as agreed upon from time to time between the Trust and
the Custodian.

 

Section 13. Responsibility of Custodian

The Custodian shall not be responsible for the title, validity or genuineness of
any property or evidence of title thereto received by it or delivered by it
pursuant to this Agreement and shall be held harmless in acting upon any notice,
request, consent, certificate or other instrument reasonably believed by it to
be genuine and to be signed by the proper party or parties, including any
futures commission merchant acting pursuant to the terms of a three-party
futures or options agreement. The Custodian shall be held to the exercise of
reasonable care in carrying out the provisions of this Agreement, but shall be
kept indemnified by and shall be without liability to the Trust for any action
taken or omitted by it in good faith without gross negligence, including,
without limitation, acting in accordance with any Proper Instruction. It shall
be entitled to rely on and may act upon advice of counsel (who may be counsel
for the Trust) on all matters, and shall be without liability for any action
reasonably taken or omitted pursuant to such advice. The Custodian shall be
entitled to rely upon, and shall have no duty of inquiry with respect to, the
accuracy of any representation or warranty given to it by the Trust and shall be
without liability for any action reasonably taken or omitted by it in reliance
thereon. The Custodian shall have no responsibility and shall be without
liability for any loss, liability, claim or expense resulting from or caused by
its reliance on any information, records, reports or other data that is or was
prepared or maintained for the Trust by any person other than the Custodian.

 

-16-



--------------------------------------------------------------------------------

Except as may arise from the Custodian’s gross negligence or willful misconduct,
the Custodian shall be without liability to the Trust for any loss, liability,
claim or expense resulting from or caused by: (i) events or circumstances beyond
the reasonable control of the Custodian or any sub-custodian or Securities
System or any agent or nominee of any of the foregoing, including, without
limitation, nationalization or expropriation, imposition of currency controls or
restrictions, the interruption, suspension or restriction of trading on or the
closure of any securities market, power or other mechanical or technological
failures or interruptions, computer viruses or communications disruptions, acts
of war or terrorism, riots, revolutions, work stoppages, natural disasters or
other similar events or acts; (ii) errors by the Trust, its investment manager
or any other third-party agent of the Trust in their respective instructions to
the Custodian, provided such instructions have been in accordance with this
Agreement; (iii) the insolvency of or acts or omissions by a Securities System;
(iv) any delay or failure of any broker, agent or intermediary, central bank or
other commercially prevalent payment or clearing system to deliver to the
Custodian’s sub-custodian or agent securities purchased or in the remittance or
payment made in connection with securities sold; (v) any delay or failure of any
company, corporation, or other body in charge or registering or transferring
securities in the name of the Custodian, the Trust, the Custodian’s
sub-custodians, nominees or agents or any consequential losses arising out of
such delay or failure to transfer such securities including non-receipt of
bonus, dividends and rights and other accretions or benefits; (vi) delays or
inability to perform its duties due to any disorder in market infrastructure
with respect to any particular security or Securities System; and (vii) any
provision of any present or future law or regulation or order of the United
States of America, or any state thereof, or any other country, or political
subdivision thereof or of any court of competent jurisdiction.

If the Trust requires the Custodian to take any action with respect to
securities, which action involves the payment of money or which action may, in
the opinion of the Custodian, result in the Custodian or its nominee assigned to
the Trust being liable for the payment of money or incurring liability of some
other form, the Trust, as a prerequisite to requiring the Custodian to take such
action, shall provide indemnity to the Custodian in an amount and form
satisfactory to it.

If the Custodian, or any of its affiliates, subsidiaries or agents, advance cash
or securities for any purpose (including but not limited to securities
settlements, foreign exchange contracts and assumed settlement), or in the event
that the Custodian or its nominee shall incur or be assessed any taxes, charges,
expenses, assessments, claims or liabilities in connection with the performance
of this Agreement, except such as may arise from its or its nominee’s gross
negligence or willful misconduct, or if the Trust fails to compensate the
Custodian pursuant to Section 12 hereof, any property at any time held for the
account of the Trust shall be security therefor and should the Trust fail to
repay the Custodian promptly, the Custodian shall be entitled to utilize
available cash and to dispose of the Trust assets to the extent necessary to
obtain reimbursement.

In no event shall the Custodian be liable for indirect, special or consequential
damages.

 

-17-



--------------------------------------------------------------------------------

Section 14. Tax Law

The Custodian shall have no responsibility or liability for any obligations now
or hereafter imposed on the Trust or the Custodian as custodian of the Trust by
the tax law of the United States or of any state or political subdivision
thereof. It shall be the responsibility of the Trust to notify the Custodian of
the obligations imposed on the Trust or the Custodian as custodian of the Trust
by the tax law of countries other than those mentioned in the above sentence,
including responsibility for withholding and other taxes, assessments or other
governmental charges, certifications and governmental reporting. The sole
responsibility of the Custodian with regard to such tax law shall be to use
reasonable efforts to assist the Trust with respect to any claim for exemption
or refund under the tax law of countries for which the Trust has provided such
information.

 

Section 15. Representations and Warranties

The Trust represents and warrants to the Custodian that:

 

  (a) It is duly formed, validly existing in good standing in its jurisdiction
of formation and qualified to conduct its business in every jurisdiction where
its business is conducted;

 

  (b) The execution, delivery and performance of this Agreement, all documents
and instruments to be delivered hereunder or thereunder and all transactions
contemplated hereunder or thereunder have been duly authorized by all necessary
corporate action;

 

  (c) The person executing this Agreement on its behalf has been duly authorized
to act on its behalf;

 

  (d) This Agreement constitutes its legal, valid, binding and enforceable
agreement;

 

  (e) It has obtained all authorizations, approvals and consents of any
governmental body required in connection with this Agreement and all
transactions contemplated hereunder and such authorizations are in full force
and effect;

 

  (f) The execution, delivery and performance of this Agreement and the
transactions hereunder will not violate any agreement, law, ordinance, charter,
by-law, rule or regulation applicable to it or by which it is bound or by which
any of its assets are affected. Further, the Trust hereby acknowledges and
agrees that it shall promptly notify the Custodian of any statute, regulation,
rule, or other regulatory requirement or policy governing the Trust, and any
change thereto, which may affect the Custodian’s responsibilities under this
Agreement; and

 

-18-



--------------------------------------------------------------------------------

  (g) The aggregate interest in any class (or similar designation, if any) of
Shares held by benefit plan investors (as such term is interpreted under The
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) shall not
at any time equal or exceed 25% of the outstanding Shares of such class (or
similar designation, if any) without the prior written consent of the Custodian
and the Trust shall not, without the prior written consent of the Custodian,
permit the assets of the Trust to be deemed assets of an employee benefit plan
which is subject to ERISA. The Trust acknowledges and agrees that the Custodian
shall not grant its consent in either of the foregoing circumstances unless and
until (i) the Trust has entered into an amendment to this Agreement in form and
substance satisfactory to the Custodian and (ii) the Trust’s investment adviser
has (x) provided the Custodian with satisfactory evidence of its compliance with
the requirements of the aforementioned amendment to this Agreement and
(y) executed and delivered to the Custodian an Indemnification and Contribution
Agreement, in form and substance satisfactory to the Custodian. If for any
reason the Trust, its investment manager or any other third-party agent of the
Trust breaches or otherwise fails to comply with the provisions of this
Section 15(g), this Agreement may be terminated immediately and without prior
notice by the Custodian.

 

Section 16. Effective Period, Termination and Amendment

This Agreement shall become effective as of its execution, shall continue in
full force and effect until terminated as hereinafter provided, may be amended
at any time by mutual agreement of the parties hereto and may be terminated by
either party by an instrument in writing delivered or mailed, postage prepaid to
the other party, such termination to take effect not sooner than sixty (60) days
after the date of such delivery or mailing; provided, however that the Trust
shall not amend or terminate this Agreement in contravention of any applicable
federal or state regulations, or any provision of the Trust’s governing
documents, and further provided, that the Trust may at any time (i) substitute
another bank or trust company for the Custodian by giving notice as described
above to the Custodian, or (ii) immediately terminate this Agreement in the
event of the appointment of a conservator or receiver for the Custodian by the
Comptroller of the Currency or upon the happening of a like event at the
direction of an appropriate regulatory agency or court of competent
jurisdiction.

Upon termination of the Agreement, the Trust shall pay to the Custodian such
compensation as may be due as of the date of such termination and shall likewise
reimburse the Custodian for its costs, expenses and disbursements. The
provisions of Sections 12, 13 and 14 of this Agreement shall survive termination
of this Agreement for any reason.

 

-19-



--------------------------------------------------------------------------------

Section 17. Successor Custodian

If a successor custodian shall be appointed by the Trust, the Custodian shall,
upon termination and receipt of Proper Instructions, deliver to such successor
custodian at the office of the Custodian, duly endorsed and in the form for
transfer, all securities then held by it hereunder and shall transfer to an
account of the successor custodian all of the Trust’s securities held in a
Securities System or at an Underlying Transfer Agent.

If no such successor custodian shall be appointed, the Custodian shall, in like
manner, upon receipt of Proper Instructions, deliver at the office of the
Custodian and transfer such securities, funds and other properties in accordance
with such Proper Instructions.

In the event that no Proper Instructions designating a successor custodian or
alternative arrangements shall have been delivered to the Custodian on or before
the date when such termination shall become effective, then the Custodian shall
have the right to deliver to a bank or trust company of its own selection, all
securities, funds and other properties held by the Custodian and all instruments
held by the Custodian relative thereto and all other property held by it under
this Agreement and to transfer to an account of such successor custodian all of
the Trust’s securities held in any Securities System or at an Underlying
Transfer Agent. Thereafter, such bank or trust company shall be the successor of
the Custodian under this Agreement.

In the event that securities, funds and other properties remain in the
possession of the Custodian after the date of termination hereof owing to
failure of the Trust to provide Proper Instructions as aforesaid, the Custodian
shall be entitled to fair compensation for its services during such period as
the Custodian retains possession of such securities, funds and other properties
and the provisions of this Agreement relating to the duties and obligations of
the Custodian shall remain in full force and effect.

 

Section 18. Anti-Money Laundering

The Trust acknowledges that the Custodian is required to comply with a number of
federal regulations and policies concerning matters such as the identity of its
customers and the source of funds it handles, including the Bank Secrecy Act and
the USA Patriot Act, and all regulations issued thereunder, and the regulations
issued by the U.S. Department of Treasury, Office of Foreign Asset Control
(together, the “U.S. Money Laundering and Investor Identification
Requirements”). Accordingly, the Trust confirms that it has complied and shall
continue to comply with all applicable U.S. Money Laundering and Investor
Identity Requirements with respect to the account of the Trust, including
without limitation maintaining and effecting appropriate procedures to verify
suspicious transactions and the source of funds for settlement of transactions.

 

-20-



--------------------------------------------------------------------------------

Section 19. General

Section 19.1 Massachusetts Law to Apply. This Agreement shall be construed and
the provisions thereof interpreted under and in accordance with laws of The
Commonwealth of Massachusetts.

Section 19.2 Prior Contracts. This Agreement supersedes and terminates, as of
the date hereof, all prior contracts between the Trust and the Custodian
relating to the custody of the Trust’s assets.

Section 19.3 Assignment. Neither this Agreement nor any rights or obligations
hereunder may be assigned by either party, whether voluntarily, involuntarily or
by operation of law, without the prior written consent of the other, such
consent not to be unreasonably withheld, except to entities controlled by, under
common control with or controlling the assigning party, provided that such
assignee has financial capacity at least equal to that of the assignor.

Section 19.4 Interpretive and Additional Provisions. In connection with the
operation of this Agreement, the Custodian and the Trust may from time to time
agree on such provisions interpretive of or in addition to the provisions of
this Agreement as may in their joint opinion be consistent with the general
tenor of this Agreement. Any such interpretive or additional provisions shall be
in a writing signed by both parties and shall be annexed hereto, provided that
no such interpretive or additional provisions shall contravene any applicable
federal or state regulations or any provision of the Trust’s governing
documents. No interpretive or additional provisions made as provided in the
preceding sentence shall be deemed to be an amendment of this Agreement.

Section 19.5 Remote Access Services Addendum. The Custodian and the Trust agree
to be bound by the terms of the Remote Access Services Addendum attached hereto.

Section 19.6 Notices. Any notice, instruction or other instrument required to be
given hereunder may be delivered in person to the offices of the parties as set
forth herein during normal business hours or delivered prepaid registered mail
or by telex, cable or telecopy to the parties at the following addresses or such
other addresses as may be notified by any party from time to time.

 

To the Trust:

Nuveen Commodities Asset Management, LLC

333 W. Wacker Drive

Suite 3300

Chicago, IL 60606

Attention: General Counsel

Facsimile: (312) 917-7952

 

To the Custodian:

State Street Bank and Trust Company

2 Avenue de Lafayette

Boston, MA 02111

Attention: Jennifer A. Vaudo, Vice President

Telephone: (617) 662-0197

Facsimile: (617) 662-4096

 

-21-



--------------------------------------------------------------------------------

Such notice, instruction or other instrument shall be deemed to have been served
in the case of a registered letter at the expiration of five business days after
posting, in the case of overnight courier, upon receipt, in the case of cable
twenty-four hours after dispatch and, in the case of telex or telecopy,
immediately upon dispatch and if delivered by cable, telex or telecopy outside
normal business hours it shall be deemed to have been received at the next time
after delivery when normal business hours commence. Evidence that the notice was
properly addressed, stamped and put into the post shall be conclusive evidence
of posting.

Section 19.7 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all such
counterparts taken together shall constitute but one and the same Agreement.

Section 19.8 Severability. If any provision or provisions of this Agreement
shall be held to be invalid, unlawful or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired.

Section 19.9 Confidentiality. The parties hereto agree that each shall treat
confidentially all information provided by each party to the other party
regarding its business and operations. All confidential information provided by
a party hereto shall be used by any other party hereto solely for the purpose of
rendering or receiving services pursuant to this Agreement and, except as may be
required in carrying out this Agreement, shall not be disclosed to any third
party. The foregoing shall not be applicable to any information (i) that is
publicly available when provided or thereafter becomes publicly available, other
than through a breach of this Agreement, or that is independently derived by any
party hereto without the use of any information provided by the other party
hereto in connection with this Agreement, (ii) that is required in any legal or
regulatory proceeding, investigation, audit, examination, subpoena, civil
investigative demand or other similar process, or by operation of law or
regulation, or (iii) where the party seeking to disclose has received the prior
written consent of the party providing the information, which consent shall not
be unreasonably withheld. Notwithstanding anything herein to the contrary, the
Custodian and its affiliates may report and use nonpublic portfolio holdings
information of its clients, including the Trust, on an aggregated basis with all
or substantially all other client information and without specific reference to
the Trust.

Section 19.10 Reproduction of Documents. This Agreement and all schedules,
exhibits, addenda, attachments and amendments hereto may be reproduced by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process. The parties hereto all/each agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

 

-22-



--------------------------------------------------------------------------------

Section 19.11 Regulation GG. The Trust hereby represents and warrants that it
does not engage in an “Internet gambling business,” as such term is defined in
Section 233.2(r) of Federal Reserve Regulation GG (12 CFR 233) (“Regulation
GG”). The Trust hereby covenants and agrees that it shall not engage in an
Internet gambling business. In accordance with Regulation GG, the Trust is
hereby notified that “restricted transactions,” as such term is defined in
Section 233.2(y) of Regulation GG, are prohibited in any dealings with the
Custodian pursuant to this Agreement or otherwise between or among any party
hereto.

Section 19.12 DATA PRIVACY. The Custodian will implement and maintain a written
information security program that contains appropriate security measures to
safeguard the personal information of the Trust’s shareholders and employees,
directors and/or officers of the Manager that the Custodian receives, stores,
maintains, processes or otherwise accesses in connection with the provision of
services hereunder. For these purposes, “personal information” shall mean (i) an
individual’s name (first initial and last name or first name and last name),
address or telephone number plus (a) social security number, (b) drivers license
number, (c) state identification card number, (d) debit or credit card number,
(e) financial account number or (f) personal identification number or password
that would permit access to a person’s account or (ii) any combination of the
foregoing that would allow a person to log onto or access an individual’s
account. Notwithstanding the foregoing “personal information” shall not include
information that is lawfully obtained from publicly available information, or
from federal, state or local government records lawfully made available to the
general public.

Section 19.13 Shareholder Communications. Securities and Exchange Commission
Rule 14b-2 requires banks which hold securities for the account of customers to
respond to requests by issuers of securities for the names, addresses and
holdings of beneficial owners of securities of that issuer held by the bank
unless the beneficial owner has expressly objected to disclosure of this
information. In order to comply with the rule, the Custodian needs the Trust to
indicate whether it authorizes the Custodian to provide the Trust’s name,
address, and share position to requesting companies whose stock the Trust owns.
If the Trust tells the Custodian “no”, the Custodian will not provide this
information to requesting companies. If the Trust tells the Custodian “yes” or
do not check either “yes” or “no” below, the Custodian is required by the rule
to treat the Trust as consenting to disclosure of this information for all
securities owned by the Trust or any funds or accounts established by the Trust.
For the Trust’s protection, the Rule prohibits the requesting Trust from using
the Trust’s name and address for any purpose other than corporate
communications. Please indicate below whether the Trust consents or objects by
checking one of the alternatives below.

YES ¨ The Custodian is authorized to release the Trust’s name, address, and
share positions.

NO x The Custodian is not authorized to release the Trust’s name, address, and
share positions.

 

-23-



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this instrument to be
executed in its name and behalf by its duly authorized representative and its
seal to be hereunder affixed as of the date first above-written.

 

NUVEEN LONG/SHORT COMMODITY TOTAL RETURN  FUND     By:  
Nuveen Commodities Asset Management, LLC, its manager By:   /s/ Gifford R.
Zimmerman Name:   Gifford R. Zimmerman Title:   Chief Administrative Officer
STATE STREET BANK AND TRUST COMPANY By:   /s/ Michael F. Rogers Name:   Michael
F. Rogers Title:   Executive Vice President

Custodian Agreement



--------------------------------------------------------------------------------

SCHEDULE B

to

CUSTODIAN AGREEMENT

SPECIAL SUB-CUSTODIANS

None

 

B-1